          Case 1:18-cv-00603-AWA Document 26-5 Filed 06/21/19 Page 1 of 11
                                                                                               EXHIBIT


                            IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                                                                                 E
                                       AUSTIN DIVISION

  FRANCES MLADAN AND
  MILOS MLADAN

                        Complainants

 VS.                                                    CIVIL ACTION NO. 1:18-CV-00603-RP

 WAL-MART STORES TEXAS, LLC                            JURY TRIAL DEMANDED

                        Defendant


   COMPLAINANT FRANCES MLADAN'S SECOND REQUEST FOR PRODUCTION
            TO DEFENDANT WAL-MART STORES TEXAS, LLC

 TO:     Defendant, Wal-Mart Stores Texas, LLC, by and through its attorney of record, Brett H.
         Payne, Walters Balido & Crain, L.L.P., Great Hills Corporate Center, 9020 North Capital
         of Texas Highway, Building II, Suite 225, Austin, TX 78759.



        You are hereby served with Request for Production pursuant to FED. R. ay. P. 34. Your

responses to the Request for Production are to be preceded by the particular Request for Production

to which the response pertains. You are to serve your responses upon Complainant within thirty

(30) days after you receive these requests at the following law office:

                                      BLAKE ERSKINE, JR.
                                ERSKINE & BLACKBURN, L.L.P.
                            6618 SITIO DEL RIO BLVD., BLDG. C-101
                                      AUSTIN, TEXAS 78730
                                    (512) 684-8900 - Telephone
                                     (512) 684-8920 - Facsimile
                                 berskineia,erskine-blackburn.com

        If you object to answering these interrogatories, or any part thereof, you shall serve your

objections upon Complainant Frances Mladan in writing within thirty (30) days from receiving

these discovery requests.



COMPLAINANT FRANCES MLADAN'S SECOND REQUEST FOR PRODUCTION                                 PAGE 1
TO DEFENDANT WAL-MART STORES TEXAS, LLC
          Case 1:18-cv-00603-AWA Document 26-5 Filed 06/21/19 Page 2 of 11



         You are advised that pursuant FRCP 34 (b)(2), photographic copies of documents

 responsive to the Request for Production shall be served with Defendant's response, but if they are

 voluminous, the response must state a reasonable time and place for the production and/or

 inspection of the documents.

         You are further advised that an evasive or incomplete response is to be treated as a failure

 to respond. You are expected to supplement your responses in accordance with FRCP 26(e)(1). If

 you fail to respond to these discovery requests as set forth above and in accordance with FRCP 34,

 Complainants may move for sanctions against you pursuant to FRCP 37(a)(3)(B)(iii).

                                              DEFINITIONS

        As used herein, the following terms are defined as follows:

       (a)     "Complainants" means Frances Mladan and Milos Mladan and all other natural
persons or business or legal entities acting or purporting to act for or on their behalf.

       (b)     "Defendant" means Wal-Mart Stores Texas, LLC, and all other natural persons or
business or legal entities acting or purporting to act for or on behalf of Defendant.

        (c)   "Wal-Mart Store," refers to the Wal-Mart Store #1303 located at 620 S. Interstate
35, in Georgetown, Williamson County, Texas.

       (d)     "Incident" as that word is used herein means and refers to the November 23, 2016,
incident in Wal-Mart Store #1303, wherein Frances Mladan was struck by a row of shopping carts
and sustained severe injuries as referred to in Complainants' Original Complaint or any other
subsequent amended pleading.

        (e)   "Action," "suit," or "claim" means the instant litigation brought by Complainants
against Defendant Wal-Mart Stores Texas, LLC.

       (f)     "Person" means any natural person, public or private corporation, partnership, joint
venture, association, group, government, or governmental entity (including any governmental
agency or political subdivision of any government), and any other form of business or legal
organization arrangement.

        (g)   "Occupation" means a full, accurate and complete description of the nature, type,
title and employment carried on by the person inquired about; the name and address of their
employer; and, the date(s) such occupation began and terminated.

        (h)    "Document" means anything which may be considered to be a document or
tangible thing within the meaning of Rule 34 of the Federal Rules of Civil Procedure and means
COMPLAINANT FRANCES MLADAN'S SECOND REQUEST FOR PRODUCTION                                 PAGE 2
TO DEFENDANT WAL-MART STORES TEXAS, LLC
          Case 1:18-cv-00603-AWA Document 26-5 Filed 06/21/19 Page 3 of 11



  the original, or any copy if the original is not available, of writings and tangible things of every
  kind and description, and includes, but is not limited to, any drawing, graph, photograph, film,
 video, phonorecord, report, minutes, transcript, memorandum, notes, jottings, paper, letter,
 correspondence, communication, invoice, contract, check, check stub, accounting ledger, chart,
 map, plat, tape, disk, card, wire and any other electronic, magnetic or mechanical recording or
 transcript of any other instrument or device which contains any information or from which any
 information can be derived or retrieved. The term "document" also includes copies containing any
 information in addition to or in any way different from that contained in or on the original, and all
 attachments, enclosures or documents affixed or referred to in any documents to be described
 pursuant to these requests.

        (i)    "Describe" means a detailed statement of all things relating to or affecting the
particular subject to be described including, but not limited to, times, dates and places and the
names and complete mailing addresses of any persons involved. With reference to documents,
communications, and agreements, the term "describe" also includes a detailed statement of the
substance of the facts and opinions made reference to or stated in each document, communication
or agreement.

        (j)    "Identify" when referring:

               (1)     To a person means to state their age, full name, residential address and
                       phone number, business address and phone number, occupation and
                       employer.

               (2)     To a public or private corporation, partnership, association, agency or other
                       entity means to state its name, address, state of incorporation, if applicable,
                       and major purpose or business activity.

               (3)    To a statement means to identify the person(s) who made it, took it,
                      recorded it, or received it; the date and location of where it was made; how
                      it was recorded or transcribed and what machines or instruments were used
                      to record or transcribe it, if any; the name(s) and address(es) of any
                      person(s) who was present during the making thereof, or who has personal
                      knowledge that it was made and of its content(s); and, the name(s) and
                      address(es) of any person(s) who presently has possession or last known
                      possession, custody or control thereof.

               (4)    To a document means to identify its date, state its general contents,
                      including, if applicable, where, when and how it was made, the name(s) and
                      address(es) of the person(s) who made it, received it, and who has
                      possession or last known possession, custody or control of such document,
                      provided, however, that answers to interrogatories requesting identifications
                      or descriptions of certain communications or documents may be satisfied by
                      attaching a true and correct copy of any written documents, as described
                      herein, containing the requested information; and

              (5)     To any other tangible thing means to give a detailed description thereof,
                      including, if applicable, where, when and how it was made, the name(s) and
COMPLAINANT FRANCES MLADAN'S SECOND REQUEST FOR PRODUCTION                                   PAGE 3
TO DEFENDANT WAL-MART STORES TEXAS, LLC
         Case 1:18-cv-00603-AWA Document 26-5 Filed 06/21/19 Page 4 of 11



                        address(es) of the person(s) who made it, and identify who presently has
                        possession or last known possession, custody and control of such thing.

         (k)     "Statement" means any written or graphic statements signed or otherwise adopted
 or approved by the person making it, and any stenographic, mechanical, electrical or other
 recording or transcription thereof, which is a substantially verbatim recital of an oral statement by
 the person making it and contemporaneously recorded.

        (1)     The word "any" includes the word "all," and "all" includes the word "any."

        (m)     The words "and" and "or" shall be both conjunctive and disjunctive.

        (n)     The words "you" and "your" refer to the Defendant defined in subdivision (b).

       (o)     "Negligence" means failure to use ordinary care, that is, failing to do that which a
person of ordinary prudence would have done under the same or similar circumstances or doing
that which a person of ordinary prudence would not have done under the same or similar
circumstances.

       (p)    "Ordinary care" means that degree of care that would be used by a person of
ordinary prudence under the same or similar circumstances.

       (q)    "Proximate cause" means that cause which, in a natural and continuous sequence,
produces an event, and without which cause such event would not have occurred. In order to be a
proximate cause, the act or omission complained of must be such that a person using ordinary care
would have foreseen that the event, or some similar event, might reasonably result therefrom.
There may be more than one proximate of an event.

         (r)    "Consulting Expert" means any expert who has been informally consulted,
retained, or specially employed by you, or by any other Defendant, in anticipation of litigation or
preparation for trial or deposition, but who will not be called to testify, whose opinions and/or
mental impressions, including any documents, tangible things, test results, factual observations,
data, or work product containing such mental impressions and opinions, have been reviewed by a
testifying expert.

       "Consulting Expert" does not include an expert who has been informally consulted,
retained, or specially employed by you in anticipation of litigation or preparation for trial or
deposition that will not be called to testify, whose opinions and/or mental impressions have not
been reviewed by a testifying expert.




COMPLAINANT FRANCES MLADAN'S SECOND REQUEST FOR PRODUCTION                                  PAGE 4
TO DEFENDANT WAL-MART STORES TEXAS, LLC
       Case 1:18-cv-00603-AWA Document 26-5 Filed 06/21/19 Page 5 of 11




                                   Respectfully submitted,

                                   ERSIUNE & BLACKBURN, L.L.P.

                                   By: /s/ Blake C. Erskine, Jr.

                                   Blake C. Erskine, Jr.
                                   Federal Bar No. 27042
                                   State Bar of Texas No. 00786383
                                   Email: berskiner(-4 erskine-blackburn.com

                                  Mark B. Blackburn
                                  Federal Bar No. 14680
                                  State Bar of Texas No. 02388990
                                  Email: mblackbuma erskine-blackburn.com

                                  Timothy Moss
                                  State Bar No. 24070304
                                  Email: tmossca erskine-blackburn.com

                                  6618 Sitio del Rio Blvd.,
                                  Building C-101
                                  Austin, Texas 78730
                                  Telephone (512) 684-8900
                                  Facsimile (512) 684-8920

                                  ATTORNEYS FOR COMPLAINANTS




COMPLAINANT FRANCES MLADAN'S SECOND REQUEST FOR PRODUCTION                     PAGE 5
TO DEFENDANT WAL-MART STORES TEXAS, LLC
        Case 1:18-cv-00603-AWA Document 26-5 Filed 06/21/19 Page 6 of 11



                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing instrument was served by
 facsimile in accordance with the Federal Rules of Civil Procedure, this 25th day of February
 2019, to the following attorney of record:

                                    Brett H. Payne, Esq.
                                Walters Balido & Crain, L.L.P.
                                 Great Hills Corporate Center
                             9020 North Capital of Texas Highway
                                    Building II, Suite 225
                                     Austin, TX 78759

                             ATTORNEY FOR DEFENDANT,
                            WAL-MART STORES TEXAS, L.L.C.



                                           /s/ Blake C. Erskine. Jr.
                                           BLAKE C. ERSKINE, JR.




COMPLAINANT FRANCES MLADAN'S SECOND REQUEST FOR PRODUCTION                            PAGE 6
TO DEFENDANT WAL-MART STORES TEXAS, LLC
         Case 1:18-cv-00603-AWA Document 26-5 Filed 06/21/19 Page 7 of 11



   COMPLAINANT FRANCES MLADAN'S SECOND REQUEST FOR PRODUCTION
            TO DEFENDANT WAL-MART STORES TEXAS. LLC

 REQUEST FOR PRODUCTION NO. 1: All incident reports prepared by Wal-Mart Texas
 Stores, LLC or its parent company documenting incidents in Texas from 11/23/2011 to
 11/23/2016 where a customer was struck by one or more shopping carts. Please see the incident
 reports attached hereto as Exhibit A for an exemplar incident report

 RESPONSE:

 REQUEST FOR PRODUCTION NO. 2: All customer incident reports prepared by customers
 of Wal-Mart Texas Stores, LLC or its parent company documenting incidents in Texas from
 11/23/2011 to 11/23/2016 where a customer was struck by one or more shopping carts. Please
 see the incident reports attached hereto as Exhibit B for an exemplar customer incident report

RESPONSE:

REQUEST FOR PRODUCTION NO. 3: All petitions and/or complaints filed against Wal-
Mart Stores Texas, LLC in Texas from 11/23/2011 to 11/23/2016 containing allegations that
Wal-Mart Stores Texas, LLC and/or its employee, representative or agent injured a customer
while moving, restocking, or retrieving a shopping cart or shopping carts.

RESPONSE:




COMPLAINANT FRANCES MLADAN'S SECOND REQUEST FOR PRODUCTION                            PAGE 7
TO DEFENDANT WAL-MART STORES TEXAS, LLC
            Case 1:18-cv-00603-AWA Document 26-5 Filed 06/21/19 Page 8 of 11



                                                                                                                        ?••




             t.                         '   • .1    s

            ••
             - t•I•      45=1 7.7,?:                    •




                                                   Store/Location Number : 1303
                                                    Base Division Number : 01 WAL-MART ASSOCIATES - DS

                                                                 Address : 620 S INTERSTATE 35, GEORGETOWN, TX, 70628
                                                                   Phone : 512 8634855
                                                                 Manager : DDNNEL
                                                        Division Charged : —
                                                            Section Code : —
                                        Accident Related to Store Set-up 7 No
                                                       Store Set-up type : N/A
                                                  Project Store Number :

                                                            Type of Incident : OTHER All other claims that do not fit any other category listed.

                                                Date of Incident: 11/23/2016 2:05:00 PM
                                 Date facility notified of Incident : 11/23/2016
                                                  Incident State : TX
Was medical treatment sought at time of incident or mentioned by yes
                                         the customer/member ?

                                       ; Did incident happen on premises ? Yes
                                           Address where injury occurred : 620 S INTERSTATE 35, GEORGETOWN, TX, 78628
                                                                   Phone : 512 8634855

                  Was there a customer that witnessed the Incident ? No

                                                                      Name : BASS, MAIRA
                                                                       Title : COMANAGER

                                                                      Name MOORE, CARLos
                                                                       Title : ASSISTANT

                                                                      MA. mods •   mr.no=   rA of no




                                                                    EXHIBIT

                                                            I            A
              Case 1:18-cv-00603-AWA Document 26-5 Filed 06/21/19 Page 9 of 11

                                                                                                                                                 a


          a        t r•          r."41.1I                                                         -    -• • '   •          *:'‘'
                                                                                                                                                 Ai

                                                                                 • :7'
                ..-Q5     :q!.              • Y.: •   2




                                              Store/Location Number : 1303
                                               Base Division Number : 91- WAL-MART ASSOCIATES - US

                                                             Address : 620 S INTERSTATE 35, GEORGETOWN, TX, 711628
                                                               Phone : 512 8634855
                                                             Manager : DONNEL
                                                    Division Charged : —
                                                        Section Code : —
                                    Accident Related to Store Set-up ? No
                                                   Store Set-up type : N/A
                                              Project Store Number: —

                                                          Type of Incident : OTHER All other claims that do not fit any other category listed.

                                                Date of Incident : 11/23/2016 2:05:00 PM
                                 Date facility notified of incident : 11/23/2016
                                                   Incident State : TX
Was medical treatment sought at time of incident or mentioned by Yes
                                         the customer/member ?

                                   Did incident happen on premises ? Yes
                                     Address where Injury occurred : 620 S INTERSTATE 35, GEORGETOWN, TX, 78628
                                                             Phone 512 8634855

               Was there a customer that witnessed the Incident 7 No

                                                                    Name : BASS, MAIRA
                                                                     Title : COMANAGER

                                                                    Name : MOORE, CARLOS
                                                                     Title : ASSISTANT

                                                                    hla mu .   wino= rnol 11.0
               Case 1:18-cv-00603-AWA Document 26-5 Filed 06/21/19 Page 10 of 11

                                                                                                                                        r
                                             Ma5
Below Is the summary of the items you entered, Please check for accuracy of information before you submit to Home Office. if you need to correc
any information, click on the edit page for the section you wish to edit. Use scroll bar to scroll and view ail the items.
Please remember to take pictures and attach them to the printed summary sheet or Incident report before sending to CMI.
                                                                                                                                       Edit Page
                                              Store/Location number :0000001.303
                                                Base division number :01 - WAL-MART ASSOCIATES - US
                                                                                                                                       Edit Page
                                                             Address :620 S INTERSTATE 35, GEORGETOWN, TX, 78628
                                                               Phone :(512) 863-4855
                                                            Manager :DONNEL
                                                             Division :1 - Wal-Mart Stores
                                                        Section code :99 - N/A
                                    Accident Related to Store Set-up 7No
                                                   Store Set-up type :N/A
                                              Project Store Number : —
                                                                                                                                    Edit Page Fs
                                                   Type of Incident :NA - OTHER All other claims that do not fit any other category listed.....
                                                                                                                                   Edit Pag
                                                   Date of Incident :11/23/2016 02:05 pm
                                   Date facility notified of incident :11/23/2016
                                                     Incident State :TX
                                               Incident description :CUSTOMER WAS HIT WITH A SHOPPING CART
                                                         Door Type : —
                             Does incident Involve BI, PD, or both ?Bodily Injury
   Was medical treatment sought'at time of incident or mentioned byyes
                                           the customer/member ?

                                   Did Incident happen on premises ?Yes
                                     Address where Injury occurred :620 S INTERSTATE 35, GEORGETOWN, TX, 78628
                                                             Phone :(512) 863-4855

                  Was there a customer that witnessed the Incident ?No
                                                             Name :,
                                                           Address : ,             —
                                                            Phone —

                                                            Name :BASS, MAIRA
                                                             Title :COMANAGER
                                                Normal Work Hours : —

                                                               Name :MOORE, CARLOS
                                                                Title :ASSISTANT
Case 1:18-cv-00603-AWA Document 26-5 Filed 06/21/19 Page 11 of 11




    Wairnart 4°,01               /4
                                                                                                        te.t.a. Mark Wnp}ea
                                         Customer bracident Report
   Store: ./:
            _kri5                     Date/Time of Incident:                          ,ve                 A.M.
   Legal Mane:           1,1,
                          4fitie..,_
   Email Address:

   Physical Address:                  0 iAtide6

   Mailing Address:

   City: 6(-1:
             54sj                                             State: 7i2--841A                      Zip: 7F.e,-2&
                     a
   Date of Birth:             04-3                                                      -tZ
   Contact Phone: P.) 7t                       6 /if )           Mt Phone: ( )
  *SSN is required for an insurance claim. ifSr Is not provided at this time, please note that you will be
  required to provide your SSN pa claim is made for medical payntent.
  .Describe in xo ow Pordslihe events leading.up to the incident:

                                                              4,1



  Menu.," and, describe the location of the h:cidenq


  List name, afidress end phone number of any witness(s) to the incident:



  Name of associate the incident was reported to and/or other associates in the area:
              ,
         : - p/       "'

  Although Wal-Mart Stores, Inc. regrets any accident that may have occurred on its premises, Wal-Mart Stores, Inc.
  cannot authorize treatment or guarantee payment or reimbursement of any treatment you may obtain. Medical
  treatment and the submission of an insurance claim is not a guarantee of modical payment and is not an admission that
  Wal-Mart Stores, Inc. or any of its subsidiaries or affiliates are legally responsible for any accident.

  Customer/Member Signature: P14.0.1,0                            /h/-e4,              Date: l 7
 Management Signaturp-.,";.---                                           ---- Date: /1/1
             A copy of this statement will be made available to you upon request.




                                                      EXHIBIT
